DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020, 2/19/2020, 06/04/2020, 08/06/2020, 08/28/2020, 12/18/2020 and 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-17 of Patent No. 10,523,420 contain every element of claims 1-20 of the instant application (see table below) and as such anticipate claims 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
16/689013
16/388,398 (10,523,420)


1. An apparatus, comprising:
a processor; and
a memory storing instructions that when executed by the processor cause the processor to:










decrypt a first encrypted signal received via a transmission medium based on a key comprising a converted colorspace, wherein the first encrypted signal is encrypted based on a conversion of a first colorspace to the converted colorspace;





receive an altered key based on the conversion of the first colorspace to the converted colorspace; and



a memory to store instructions; and
processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to:

receive a first colorspace;
convert the first colorspace to a second colorspace;
determine a first color-channel associated with a maximum of the second colorspace and a second color-channel associated with a minimum of the second colorspace;

encrypt a plurality of messages on a signal for transmission along a transmission medium and wherein the encryption is based on a plurality of color-channels between the first color-channel and the second color-channel, wherein the second colorspace determines a key for decrypting the encrypted plurality of messages;

transmit the signal along the transmission medium; and

utilize an altered key for decrypting the encrypted plurality of message after a decryption of the encrypted signal occurs, wherein the alteration is based on the conversion from the first colorspace to the second colorspace.
2. The apparatus of claim 1, wherein the first encrypted signal is encrypted based on a plurality of color channels between a first color channel and a second color channel of the converted colorspace.

1. An apparatus, comprising:
…
convert the first colorspace to a second colorspace; 
a second color-channel associated with a minimum of the second colorspace; 
wherein the encryption is based on a plurality of color-channels between the first color-channel and the second color-channel,
…

3. The apparatus of claim 2, wherein the first color channel is associated with a maximum of the converted colorspace, wherein the second color channel associated with a minimum of the converted colorspace.

1. An apparatus, comprising:
…
determine a first color-channel associated with a maximum of the second colorspace and a second color-channel associated with a minimum of the second colorspace;
…

4. The apparatus of claim 3, wherein each of the plurality of color channels is associated with at least one bit of data contained in the encrypted first signal, wherein the plurality of color channels include at least one thousand distinct color spaces.

6. The apparatus of claim 3, wherein each of the plurality of color-channels is associated with at least one bit of data contained in the transmitted signal.
7. The apparatus of claim 6, wherein the plurality of color-channels include at least one-thousand distinct color spaces.

5. The apparatus of claim 4, wherein the encrypted first signal is encrypted based on at least one of an infrared channel or an ultraviolet channel.

9. The apparatus of claim 6, wherein the processing circuitry to encrypt the plurality of messages is further configured to perform the encryption in part based on at least one of i) an infrared channel and ii) an ultraviolet channel.

6. The apparatus of claim 1, wherein the transmission medium is a fiberoptic cable.

2. The apparatus of claim 1, wherein the transmission medium is a fiberoptic cable.
7. The apparatus of claim 6, wherein the first colorspace is an RGB colorspace and wherein the converted colorspace is distinct from the RGB colorspace.

3. The apparatus of claim 2, wherein the first colorspace is an RGB colorspace and wherein the second colorspace is distinct from the RGB colorspace.
8. The apparatus of claim 7, wherein the converted colorspace has at least one luminance channel, the memory storing instructions to convert the first colorspace to the converted colorspace by filtering out the luminance channel.

4. The apparatus of claim 3, wherein the second colorspace has at least one luminance channel, and wherein the processing circuitry to convert the first colorspace to the second colorspace is further configured to filter out the luminance channel.
9. A method, comprising:








decrypting, by a processor, a first encrypted signal received via a transmission medium based on a key comprising a converted colorspace, wherein the first encrypted signal is encrypted based on a conversion of a first colorspace to the converted colorspace;






receiving an altered key based on the conversion of the first colorspace to the converted colorspace; and

decrypting a second encrypted signal received via the transmission medium based on the altered key.


receiving an encrypted signal via a transmission medium at a receiving location associated with a transmission medium, 

wherein the first colorspace is a distinct type of colorspace in relation to the second colorspace, and wherein the second colorspace is associated with a plurality of color-channels;
decrypting, by a computer processor, the received encrypted signal, wherein the decryption is based on a decryption cipher, and wherein the decryption cipher is based on the second colorspace; 
wherein the encrypted signal contains data encrypted based on a conversion from a first colorspace to a second colorspace,

storing the decrypted signal in a non-transitory storage component associated with the computer processor; and
receiving an alteration to the decryption cipher based on the conversion from the first colorspace to the second colorspace.

1. utilize an altered key for decrypting the encrypted plurality of message after a decryption of the encrypted signal occurs


2. …wherein the transmission medium is a fiberoptic cable.
11. The method of claim 10, wherein the first color channel is associated with a maximum of the converted colorspace, wherein the second color channel associated with a minimum of the converted colorspace.

1. …
determine a first color-channel associated with a maximum of the second colorspace and a second color-channel associated with a minimum of the second colorspace;
…

12. The method of claim 11, wherein each of the plurality of color channels is associated with at least one bit of data contained in the encrypted first signal, wherein the plurality of color channels include at least one thousand distinct color spaces.

15. The method of claim 14, wherein at least one color-channel represents at least two distinct colors, and wherein each of the at least two distinct colors represents a distinct bit of data.
16. The method of claim 15, wherein the plurality of color-channels are at least one-thousand color-channels, and wherein the encrypted signal contains at least sixty-four bits of information encoded pursuant to the second colorspace.

13. The method of claim 12, wherein the encrypted first signal is encrypted based on at least one of an infrared channel or an ultraviolet channel.

9. The apparatus of claim 6, wherein the processing circuitry to encrypt the plurality of messages is further configured to perform the encryption in part based on at least one of i) an infrared channel and ii) an ultraviolet channel.

14. The method of claim 9, wherein the transmission medium is a fiberoptic cable, 


7. The apparatus of claim 6, wherein the plurality of color-channels include at least one-thousand distinct color spaces.










decrypt a first encrypted signal received via a transmission medium based on a key comprising a converted colorspace, wherein the first encrypted signal is encrypted based on a conversion of a first colorspace to the converted colorspace;


receive an altered key based on the conversion of the first colorspace to the converted colorspace; and
decrypt a second encrypted signal received via the transmission medium based on the altered key.

17. A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
receive a plurality of data at a node of a fiberoptic transmission medium;
encrypt a plurality of messages on a signal for transmission along the fiberoptic transmission medium based on a conversion between a first colorspace and a second colorspace;
transmit the signal along the transmission medium;
provide a cipher for decrypting the encrypted plurality of messages at another node along the transmission medium, wherein the cipher is based on the conversion between the first colorspace and the second colorspace, and wherein the first colorspace is a different type of colorspace in relation to the second colorspace; and

after a first decryption occurs of a first one of the plurality of message, utilize an altered key for decrypting the encrypted plurality of messages as a second one of the encrypted plurality of messages is transmitted, wherein the alteration is based on another colorspace conversion distinct from the conversion from the first colorspace to the second colorspace.
16. The computer-readable storage medium of claim 15, wherein the first encrypted signal is encrypted based on a plurality of color channels between a first color channel and a second color channel of the converted colorspace.

1. An apparatus, comprising:
…
convert the first colorspace to a second colorspace; 
a second color-channel associated with a minimum of the second colorspace; 
wherein the encryption is based on a plurality of color-channels between the first color-channel and the second color-channel,
…

17. The computer-readable storage medium of claim 16, wherein the first color channel is associated with a maximum of the converted colorspace, wherein the second color channel associated with a minimum of the converted colorspace.

1. An apparatus, comprising:
…
determine a first color-channel associated with a maximum of the second colorspace and a second color-channel associated with a minimum of the second colorspace;
…

18. The computer-readable storage medium of claim 17, wherein each of the plurality of color channels is associated with at least one bit of data 


7. The apparatus of claim 6, wherein the plurality of color-channels include at least one-thousand distinct color spaces.



9. The apparatus of claim 6, wherein the processing circuitry to encrypt the plurality of messages is further configured to perform the encryption in part based on at least one of i) an infrared channel and ii) an ultraviolet channel.

20. The computer-readable storage medium of claim 15, wherein the transmission medium is a fiberoptic cable, wherein the first colorspace is an RGB colorspace, and wherein the converted colorspace is distinct from the RGB colorspace.

2. The apparatus of claim 1, wherein the transmission medium is a fiberoptic cable.
3. The apparatus of claim 2, wherein the first colorspace is an RGB colorspace and wherein the second colorspace is distinct from the RGB colorspace.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a key comprising a converted colorspace” and “an altered key based on the conversion of the first colorspace to the converted colorspace”. Since both the key and the altered key are based on the same converted color space, it is unclear whether the key is actually altered.
Dependent claims 2-8, 10-14 and 16-20 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.


vague and unclear and leave the reader in doubt as to the meaning of the technical features to which it refer, thereby rendering the definition of the subject-matter of said claim unclear.

Allowable Subject Matter
Claims 1-20 would be allowable if the 112b and double patent rejection, set forth in this Office action, are overcome.
Claims 1-20 are allowable over prior art for the following reasons:
First, Independent claims 1, 9 and 15 contain allowable subject matter of their parent cases Applicant No. 16/388,398, filed 04/18/2019, now U.S. Patent No. 10,523,420.  The claims recite decrypt a first encrypted signal received via a transmission medium based on a key comprising a converted colorspace, wherein the first encrypted signal is encrypted based on a conversion of a first colorspace to the converted colorspace; receive an altered key based on the conversion of the first colorspace to the converted colorspace; and decrypt a second encrypted signal received via the transmission medium based on the altered key.
Second, independent claims 1, 9 and 15 are allowable over prior arts:
Noted that the first closest prior art Lee (Pub. No.: US 201110154466) teaches a scanning apparatus, a host apparatus and a scan image processing method thereof. The scan image processing method of the scanning apparatus includes generating a scan image by using a scan target document, obtaining an encryption key which includes color space information, and performing encrypting for the scan image by using the encryption key..
Noted that the second closest prior art Shimada (Pub. No.: US 2003/022801) additionally teaches color signals which form input image data are converted into device-independent color signals (color signals X, Y, and Z) using an input profile. In step S905, the color signals X, Y, and Z are converted into color signals Re, Ge, and Be that form encrypted image data using an encryption profile.
However, Lee and Shimada individually or in combination fail to particularly disclose, fairly disclose, or render obvious the following limitations:

Dependent claims 2-8, 10-14 and 16-20 are also allowable because they depend on claims containing allowable subject matter.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437